IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                            Assigned on Briefs August 17, 2004

                STATE OF TENNESSEE v. BUSTER CHANDLER

                      Appeal from the Criminal Court for Knox County
                         No. 76900    Mary Beth Leibowitz, Judge



                   No. E2003-02619-CCA-R3-HC - Filed December 3, 2004


Aggrieved of the summary dismissal of his petition for habeas corpus relief, the petitioner appeals.
Based upon Roger L. Hickman v. State, ___ S.W.3d ___, No. E2002-01916-SC-R11-PC (Tenn.,
Knoxville, Sept. 2, 2004), we affirm.

              Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which DAVID G. HAYES and
ALAN E. GLENN , JJ, joined.

Mark E. Stephens, District Public Defender; Mary Ellen Coleman, Assistant District Public
Defender, for the Appellant, Buster Chandler.

Paul G. Summers, Attorney General & Reporter; John H. Bledsoe, Assistant Attorney General; and
Randall E. Nichols, District Attorney General, for the Appellee, State of Tennessee.

                                             OPINION

                 The petitioner, Buster Chandler, filed a 2003 petition for habeas corpus relief from
his circa 1988 Knox County Criminal Court conviction of misdemeanor assault. The petition recites
that the conviction resulted in a probated eleven-month, 29-day sentence. In his petition, he alleged
that the conviction court violated his constitutional rights in denying him the right of allocution
during his sentencing hearing. On October 16, 2003, the court dismissed the petition, after finding
that the petitioner alleged “no grounds for [a] writ of habeas corpus.” The petitioner filed a timely
notice of appeal.

                 We affirm the summary denial of habeas corpus relief. In our view, the petition
failed to state a legal cause of action for a writ of habeas corpus.

              The petitioner is not restrained of his liberty for purposes of entitlement to a writ of
habeas corpus. See Tenn. Code Ann. § 29-21-101 (2000) (requiring habeas corpus claimant to be
imprisoned or restrained of liberty). Apparently, the petitioner is incarcerated in Kentucky as a result
of convictions in that state. His probated eleven-month, 29-day sentence has long since expired. As
such, his imprisonment or restraint is at most “a collateral consequence of the challenged [assault
conviction].” See Roger L. Hickman, ___ S.W.3d at ___, slip op. at 6. In Roger L. Hickman, our
supreme court held that “a person is not ‘restrained of liberty’ for purposes of the habeas corpus
statute unless the challenged judgment itself imposes a restraint upon the petitioner’s freedom of
action or movement.” Id. at ___, slip op. at 7. Even though the petitioner may be restrained in
another jurisdiction as a result of “the challenged judgment [enhancing] the sentence imposed on a
separate conviction,” the resulting imprisonment “is not a restraint of liberty sufficient to permit a
habeas corpus challenge to the original conviction long after the sentence on the original conviction
has expired.” Id.

               Accordingly, the dismissal of the petition is affirmed.




                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -2-